--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT




This Agreement is executed on September 6, 2007, by and between Anadarko
Petroleum Corporation, a Delaware Corporation (“Seller”), and Ignis Louisiana
Salt Basin, LLC, a Delaware Limited Liability Company (“Purchaser”).




ARTICLE I
DESCRIPTION OF THE ASSETS


Section 1.1.  Assets.
As used herein, the term “Assets” means, subject to the terms and conditions of
this Purchase and Sale Agreement, all of Seller’s right, title, interest and
estate, real or personal, recorded or unrecorded, movable or immovable, tangible
or intangible, in and to the following:


(a)
All leasehold interests on and to the oil and gas leases, including working
interests, reversionary interests, overriding royalties, net profits interests,
carried interests, and other properties and interests described on Exhibit A
(collectively, the “Leasehold Interests”);

(b)
Each and every kind and character of right, title, claim, and interest that
Seller has in and to the lands covered by the Leasehold Interests, assignments
and other documents of title described or referred to in Exhibit A, or the lands
currently pooled, unitized, communitized or consolidated therewith (together the
“Lands”);

(c)
All oil, gas and all other hydrocarbons (collectively “Hydrocarbons”) in, on or
under or that may be produced from the Lands and/or Leasehold Interests;

(d)
All oil, gas, water or injection wells located on the Lands identified on
Exhibit B (the “Wells”);

(e)
All leasehold interests of Seller in or to any currently existing pools or units
which include any Lands or all or a part of any Leasehold Interests or include
any Wells, including those pools or units shown on Exhibit B (the “Units”; the
Units, together with the Leasehold Interests,  Lands and Wells being hereinafter
referred to as the “Property” or “Properties”), and including all leasehold
interest of Seller in production of hydrocarbons from any such Unit, whether
such Unit production of hydrocarbons comes from Wells located on or off of a
Leasehold Interest, and all tenements, hereditaments and appurtenances belonging
to the Leasehold Interests, and Units;

(f)
All equipment, machinery, fixtures flow lines, pipelines, gathering systems and
appurtenances thereto and other tangible personal property and improvements
located on the Properties or used or held for use primarily in connection with
the operation of the Properties (“Equipment”);

(g)
All contracts, agreements and instruments described or referred to on Exhibit C
by which the Properties are bound, or that relate to or are otherwise applicable
to the Properties (“Contracts”);

(h)
All rights-of-way, easements, surface leases and other surface rights described
or referred to on Exhibit D (“Surface Contracts”);

(i)
Copies of the files, records, data and information relating to the items
described in items (a) through (h) above maintained by Seller to the extent that
such files, records, data and information are not subject to restrictions on
assignment or copying (the “Records”); provided, however, that Seller may retain
the originals of such files and other records as Seller has determined may be
required for litigation, tax, accounting, and auditing purposes and provide
Purchaser with copies thereof at Seller’s cost, excluding, however, the Excluded
Assets (as defined in Section 1.2)



Section 1.2.  Excluded Assets.
Notwithstanding the foregoing, the Assets shall not include, and there is
excepted, reserved and excluded from the transaction contemplated hereby
(collectively, the “Excluded Assets”):


(a)
all corporate, financial, income and franchise tax and legal records of Seller
that relate to Seller’s business generally (whether or not relating to the
Assets), and all books, records and files that relate to the Excluded Assets;


Page 1 of 19

--------------------------------------------------------------------------------



(b)
all geological and geophysical data (including all seismic data, including
reprocessed data), all interpretive data, technical evaluations, technical
outputs, reserve estimates and economic estimates related to the Assets;

(c)
all rights to any refund of taxes or other costs or expenses borne by Seller or
Seller’s predecessors in interest and title attributable to periods prior to the
Effective Date;

(d)
Seller’s area-wide bonds, permits and licenses or other permits, licenses or
authorizations used in the conduct of Seller’s business generally;

(e)
all trade credits, account receivables, note receivables, take-or-pay amounts
receivable, and other receivables attributable to the Assets with respect to any
period of time prior to the Effective Date;

(f)
all right, title and interest of Seller in and to vehicles or vessels used in
connection with the Assets;

(g)
any patent, patent application, logo, service mark, copyright, trade name or
trademark of or associated with Seller or any affiliate of Seller or any
business of Seller or of any affiliate of Seller; and

(h)
a nonexclusive right until the 2 year anniversary of the Closing Date to freely
use and copy any logs, maps, engineering data and reports, and any other data or
information being transferred as a part of the Assets at reasonable times and
reasonable places, provided that any such copying will be done at Seller’s
expense. The 2 year period shall be extended if access is required by law or
litigation.



Section 1.3  Effective Time; Proration of Costs and Revenues.
(a)
Possession of the Assets shall be transferred from Seller to Purchaser at the
Closing, but certain financial benefits and burdens of the Assets shall be
transferred effective as of April 1, 2007 (the “Effective Date”).

(b)
Purchaser shall be entitled to all hydrocarbon production from or attributable
to the Leases, Units and Wells at and after the Effective Date (and all products
and proceeds attributable thereto), and to all other income, proceeds, receipts
and credits earned with respect to the Assets at or after the Effective Date,
and shall be responsible for (and entitled to any refunds with respect to) all
Property Costs incurred at and after the Effective Date. Seller shall be
entitled to all Hydrocarbon production from or attributable to Leases, Units and
Wells prior to the Effective Date (and all products and proceeds attributable
thereto), and to all other income, proceeds, receipts and credits earned with
respect to the Assets prior to the Effective Date, and shall be responsible for
(and entitled to any refunds with respect to) all Property Costs incurred prior
to the Effective Date.  “Earned” and "incurred”, as used in this Agreement,
shall be interpreted in accordance with generally accepted accounting principles
and Council of Petroleum Accountants Society (COPAS) standards. “Property Costs”
means all costs attributable to the ownership and operation of the Assets
(including without limitation costs of insurance and ad valorem, property,
severance, hydrocarbon production and similar taxes based upon or measured by
the ownership or operation of the Assets or the production of hydrocarbons
therefrom, but excluding any other taxes) and capital expenditures incurred in
the ownership and operation of the Assets in the ordinary course of business
and, where applicable, in accordance with the relevant operating or unit
agreement, if any, and customary and usual overhead costs for similar operations
in the area charged to the Assets under the relevant operating agreement or unit
agreement, if any, but excluding any costs incurred to cure any Title Defects
pursuant to Section 3.5 (b) below.  Taxes, right-of-way fees, insurance premiums
and other Property Costs that are paid periodically shall be prorated based on
the number of days in the applicable period falling before and the number of
days in the applicable period falling at or after the Effective Date, except
that hydrocarbon production, severance and similar taxes shall be prorated based
on the number of units actually produced, purchased or sold or proceeds of sale,
as applicable, before, and at or after, the Effective Date. For clarification,
the date an item or work is ordered is not the date of a pre-Effective Date
transaction for settlement purposes, but rather the date on which the item
ordered is delivered to the job site, or the date on which the work ordered is
performed, shall be the relevant date.  In each case, Purchaser shall be
responsible for the portion allocated to the period at and after the Effective
Date and Seller shall be responsible for the portion allocated to the period
before the Effective Date.


Page 2 of 19

--------------------------------------------------------------------------------



ARTICLE II
PURCHASE PRICE


Section 2.1. Purchase Price.
The purchase price for the Assets (the “Purchase Price”) shall be Three Million
Dollars ($3,000,000.00) This amount will may be changed to reflect the actual
dollar amount at closing adjusted as provided in Sections 2.3 and 2.4.


Section 2.2.  Allocation of Purchase Price for Tax Purposes.
Purchaser and Seller will use commercially reasonable efforts to agree within
thirty (30) days of Closing upon an allocation of the unadjusted Purchase Price
among the Assets, in compliance with the principles of Section 1060 of the
Internal Revenue Code of 1986, as amended (the “Code”), and the treasury
regulations thereunder. The “Tax Allocated Value” for any Asset shall equal the
portion of the unadjusted Purchase Price allocated to such Asset by the parties,
increased or reduced as described in this Article 2.  Any adjustments to the
Purchase Price other than the adjustments provided for in Sections 2.4(b) and
2.4(e) shall be applied on a pro rata basis to the amounts agreed to by the
parties pursuant to this Section 2.2 for all Assets.  After all such adjustments
are made, any adjustments to the Purchase Price pursuant to Sections 2.3(b) and
2.3(e) shall be applied to the amounts agreed to by the parties pursuant to this
Section 2.2  for the particular affected Assets.


Section 2.3.  Purchase Price Adjustments.
The Purchase Price for the Assets shall be adjusted as follows with all such
amounts being determined in accordance with generally accepted accounting
principles and Council of Petroleum Accountants Society (COPAS) standards:


(a)
Reduced by the aggregate amount of the following proceeds received by Seller
between the Effective Date and Closing (with the period between the Effective
Date and Closing referred to as the “Adjustment Period”): (i) proceeds from the
sale of hydrocarbons (net of any royalties, overriding royalties or other
burdens on or payable out of hydrocarbon production, gathering, processing and
transportation costs and any hydrocarbon production, severance, sales or excise
taxes not reimbursed to Seller by the purchaser of hydrocarbon production)
produced from or attributable to the Properties during the Adjustment Period,
and (ii) other proceeds earned with respect to the Assets during the Adjustment
Period;

(b)
If Seller makes the election under Section 3.5(c)(i) with respect to a Title
Defect, subject to the Individual Title Deductible and the Aggregate Title
Deductible, the Purchase Price shall be reduced by the Title Defect Amount with
respect to such Title Defect if the Title Defect Amount has been determined
prior to Closing;

(c)
Increased by the amount of all Property Costs attributable to the ownership and
operation of the Assets which are paid by Seller or incurred at or after the
Effective Date, including, but not limited to, lease extension and lease option
costs;

(d)
Reduced to the extent provided in Section 3.5(c)(ii) with respect to Property
subject to Title Defects and retained by Seller;

(e)
Reduced to the extent provided in Section 3.6(b) with respect to Preference
Rights; and

(f)
Increased or reduced as agreed upon in writing by Seller and Purchaser.



The Purchase Price as adjusted after calculating and applying the adjustments
set forth in this Section 2.3 is the adjusted purchase price (the “Adjusted
Purchase Price”).

Page 3 of 19

--------------------------------------------------------------------------------



Section 2.4.  Closing Payment & Post-Closing Purchase Price Adjustments.
(a)
Not later than three (3) Business Days (“Business Days” means each calendar day
except Saturdays, Sundays, and federal holidays) prior to the Closing, Seller
shall prepare and deliver to Purchaser, based upon the best information
available to Seller, a preliminary settlement statement estimating the Adjusted
Purchase Price after giving effect to all Purchase Price adjustments provided
for in this Agreement. The estimate delivered in accordance with this Section
2.4(a) shall constitute the dollar amount to be paid by Purchaser to Seller at
the Closing (the “Closing Payment”).

(b)
As soon as reasonably practicable after the Closing but not later than one
hundred and twenty (120) days following the Closing, Seller shall prepare and
deliver to Purchaser a statement setting forth the final calculation of the
Adjusted Purchase Price and showing the calculation of each adjustment, based,
to the extent possible, on actual credits, charges, receipts and other items
before and after the Effective Date and taking into account all adjustments
provided for in this Agreement. Seller shall at Purchaser’s request supply
reasonable documentation available to support any credit, charge, receipt or
other item.  As soon as reasonably practicable but not later than the 30th day
following receipt of Seller’s statement hereunder, Purchaser shall deliver to
Seller a written report containing any changes that Purchaser proposes be made
to such Statement. The parties shall undertake to agree on the final statement
of the Adjusted Purchase Price no later than one hundred eighty (180) days after
the Closing. In the event that the parties cannot reach agreement within such
period of time, either party may refer the remaining matters in dispute to a
nationally-recognized independent accounting firm not currently representing
either party as may be accepted by Purchaser and Seller, for review and final
determination. The accounting firm shall conduct the arbitration proceedings in
Houston, Texas in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, to the extent such rules do not conflict with
the terms of this Section 2.4. Seller and Purchaser shall each bear its own
legal fees and other costs of presenting its case. Each party shall bear
one-half of the costs and expenses of the accounting firm.



Section 2.5.  Payments Required.
All payments made or to be made hereunder to Seller shall be by electronic
transfer of immediately available funds to the account of Anadarko Petroleum
Corporation, [Account No. 1862921 at Mellon Bank, Pittsburgh, PA, ABA No.
043-000-261] for the credit of Seller or to such other bank and account as may
be specified by Seller in writing.




ARTICLE III
SELLER’S TITLE


Section 3.1  Access and Review.
Between the date of execution of this Agreement by both Purchaser and Seller and
continuing until three (3) Business Days prior to the Closing, Seller will give
Purchaser and its representatives access to the Assets, to the extent Seller can
grant such access, and access to the Records in Seller’s possession, for the
purpose of conducting an investigation of the Assets, including an environmental
assessment of the Properties, but only to the extent that Seller may do so
without violating any obligations to any third party and to the extent that
Seller has authority to grant such access without breaching any restriction
binding on Seller. Such access by Purchaser shall be limited to Seller’s normal
business hours, and any weekends and after hours requested by Purchaser that can
be reasonably accommodated by Seller, and Purchaser’s investigation shall be
conducted in a manner that minimizes interference with the operation of the
Assets.  Any assessment shall be conducted at the sole cost and expense of
Purchaser.  Prior to conducting any physical examination of the Properties,
including sampling, boring, drilling or other invasive activity with respect to
the Properties, Purchaser shall furnish for Seller’s review a proposed scope of
such invasive activity, including a description of the activities to be
conducted and a description of the approximate locations of such
activities.  Seller may request an appropriate modification of the proposed
invasive activity.  All information obtained by Purchaser and its
representatives under this Section shall be subject to the terms of that certain
confidentiality agreement between Seller and Purchaser dated March 8, 2007 (the
"Confidentiality Agreement").  PURCHASER HEREBY AGREES TO DEFEND, INDEMNIFY,
RELEASE, PROTECT, SAVE AND HOLD HARMLESS THE SELLER, ITS PARENT, SUBSIDIARIES
AND AFFILIATES AND ALL OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, REPRESENTATIVES,
SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY AND ALL LOSSES AND CLAIMS ARISING
OUT OF OR RELATING TO ANY DUE DILIGENCE ACTIVITY, CONDUCTED BY PURCHASER OR ITS
AGENTS, WHETHER BEFORE OR AFTER THE EXECUTION OF THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, ANY LOSSES RESULTING, IN WHOLE OR IN PART, FROM THE
NEGLIGENCE OR STRICT LIABILITY OF SELLER, BUT EXCLUDING ANY LOSSES RESULTING
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SELLER.

Page 4 of 19

--------------------------------------------------------------------------------



Section 3.2.  Defensible Title.
As used in this Agreement, the term “Defensible Title” means that title of
Seller with respect to the Units, Wells, or Leasehold Interests that, except for
and subject to Permitted Encumbrances:


(a)
Entitles Seller to receive not less than the percentage set forth in Exhibit A
as Seller’s “Net Revenue Interest” of all Hydrocarbons produced, saved and
marketed from the Leasehold Interests as set forth in Exhibit A, all without
reduction, suspension or termination of such interest throughout the productive
life of such well, except decreases in connection with those operations in which
Seller may after the Effective Date be a non-consenting co-owner, decreases
resulting from the establishment or amendment after the Effective Date of pools
or units, and except for carried interests, production payments, reversionary
interest or other changes in interest in time as specifically set forth in
Exhibit A ;

(b)
Obligates Seller to bear not greater than the percentage set forth in Exhibit B
as Seller’s “Working Interest” of the costs and expenses relating to the
maintenance, development and operation of each Well or Unit as set forth in
ExhibitB, all without increase throughout the productive life of such well,
except increases resulting from contribution requirements with respect to
non-consenting co-owners under applicable operating agreements, and except for
carried interests, production payments, reversionary interest or other changes
in interest in time as specifically set forth in ExhibitB; and

(c)
Is free and clear of liens, encumbrances, obligations, security interests,
irregularities, pledges, mortgages, or other defects;

(d)
Entitles Purchaser to receive not less than the net leasehold acreage described
on Exhibit A ; and

(e)
There are no contracts which materially detract from the value of or materially
interfere with the use or ownership of the Units, Wells, or Leasehold Interest.



Section 3.3.  Title Defect.
As used in this Agreement, the term “Title Defect” means any lien, charge,
encumbrance, obligation (including contract obligation), defect, or other matter
(including without limitation a material discrepancy in the net leasehold
acreage) that, alone or in combination with other Title Defects, causes
Purchaser not to have Defensible Title in and to the Units, Wells, or Leasehold
Interest shown in Exhibits A and B. Notwithstanding the foregoing, the following
shall not be considered Title Defects:


1.
defects based solely on (i) lack of information in the Seller’s files, or (ii)
references to a document(s) if such document(s) is not in Seller’s files;

2.
defects in the chain of title prior to January 1, 1950;

3.
defects arising out of lack of corporate or other entity authorization unless
Purchaser provides affirmative evidence that the action was not authorized and
results in another party’s actual and superior claim of title to the relevant
Property;


Page 5 of 19

--------------------------------------------------------------------------------



4.
defects based on failure to record oil and gas leases issued by any state, or
any assignments of record title or operating rights in such leases, in the real
property, conveyance or other records of the county in which such Property is
located;

5.
defects based on a gap in Seller’s chain of title in the county records as to
fee oil and gas leases, unless such gap is affirmatively shown to exist in such
records by an abstract of title, title opinion or landman’s title chain which
documents shall be included in a Title Defect Notice;

6.
defects that have been cured by applicable laws of limitations or prescription;

7.
any delay in delivering an assignment earned under a farmout, participation or
similar agreement unless Purchaser provides affirmative evidence that the farmor
or other third party record title holder has refused to deliver such assignment;
and

8.
defects disclosed to or known by Purchaser and/or its affiliates prior to the
execution of this Agreement.



Notwithstanding anything in this Agreement to the contrary, the failure of title
with regard to any particular lease shall not be deemed a Title Defect, if the
Assets include Seller’s interest in one or more protection leases covering all
of the same mineral rights as the failed lease that would otherwise constitute a
Title Defect.




Section 3.4.  Definition of Permitted Encumbrances.
As used herein, the term “Permitted Encumbrances” means any or all of the
following provided that such matters do not operate to reduce directly the Net
Revenue Interests of Seller below those set forth in Exhibits A and B or
increase directly the Working Interests of Seller above those set forth in
Exhibit B without a corresponding increase in the Net Revenue Interests;


(a)
All  royalties, overriding royalties, reversionary interests and other burdens
in existence as of the Effective Date to the extent that the net cumulative
effect of such burdens does not materially reduce Seller’s net leasehold acreage
below that shown in Exhibit A;

(b)
All leases, unit agreements, pooling agreements, operating agreements,
Hydrocarbon production sales contracts, division orders and other contracts,
agreements and instruments applicable to the Assets, to the extent that the net
cumulative effect of such instruments does not materially reduce Seller’s net
leasehold acreage below that shown in Exhibit A;

(c)
Preference Rights applicable to the Assets with respect to which (A) waivers or
consents are obtained from the appropriate parties for the transaction
contemplated hereby, or (B) required notices have been given for the transaction
contemplated hereby to the holders of such rights and the appropriate period for
asserting such rights has expired without an exercise of such rights.

(d)
Transfer Requirements, third-party consent requirements and other similar
restrictions or waivers with respect to which (A) waivers or consents are
obtained from the appropriate parties for the transaction contemplated hereby,
or (B) required notices have been given for the transaction contemplated hereby
to the holders of such rights and the appropriate period for asserting such
rights has expired without an exercise of such rights;

(e)
Liens for current taxes or assessments not yet delinquent or, if delinquent,
being contested in good faith by appropriate actions and for which any Seller
has agreed to pay any final settlement related to periods prior to the Effective
Date;

(f)
Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s, operator’s and
other similar liens or charges arising in the ordinary course of business for
amounts not yet delinquent (including any amounts being withheld as provided by
Law), or if delinquent, being contested in good faith by appropriate actions and
for which any Seller has agreed to pay any final settlement related to periods
prior to the Effective Date;

(g)
All rights to consent by, required notices to, filings with, or other actions by
governmental bodies in connection with the sale or conveyance of the Assets or
interests therein if they are not required or customarily obtained prior to the
sale or conveyance;


Page 6 of 19

--------------------------------------------------------------------------------



(h)
Any other liens, charges, encumbrances, defects or irregularities which do not,
individually or in the aggregate, materially  interfere with the use or
ownership of the Assets subject thereto or affected thereby (as currently used
or owned), which would be accepted by a reasonably prudent purchaser engaged in
the business of owning and operating oil and gas properties, and which do not
reduce Seller’s net leasehold acreage below that shown in Exhibit A;

(i)
Matters that would otherwise be considered Title Defects but that do not meet
the Individual Title Deductible set forth in Section 3.5(g);

(j)
Imbalances associated with the Assets;

(k)
Rights of reassignment arising upon final intention to abandon or release the
Assets, or any of them;

(l)
Easements, rights-of-way, servitudes, permits, surface leases and other rights
in respect of surface operations to the extent that they do not individually
reduce Seller’s net leasehold acreage below that shown in Exhibit A; and

(m)
Calls on Hydrocarbon production under existing Contracts.





Section 3.5.  Notice of Title Defect Adjustments.
(a)
To assert a claim of a Title Defect, Purchaser must deliver claim notices to
Seller (each a “Title Defect Notice”) on or before three (3) days prior to
Closing (the “Title Claim Date”).  Each Title Defect Notice shall be in writing
and shall include (i) a description of the alleged Title Defect(s), (ii) the
Unit, Well, or Leasehold Interest affected by the Title Defect (each a “Title
Defect Property”), (iii) supporting documents reasonably necessary for Seller
(as well as any title attorney or examiner hired by Seller) to verify the
existence of the alleged Title Defect(s), and (iv) the amount by which Purchaser
reasonably believes the value of each Title Defect Property is reduced by the
alleged Title Defect(s) and the computations and information upon which
Purchaser’s belief is based. Notwithstanding any other provision of this
Agreement to the contrary, Purchaser shall be deemed to have waived its right to
assert Title Defects that Seller has not been given notice on or before the
Title Claim Date.  For purposes of this Agreement, the term “Allocated Value”
with respect to a particular Property shall mean the portion of the Purchase
Price that has been allocated to such Property on Exhibits A and B (as
appropriate).

(b)
Seller shall have the right, but not the obligation, to attempt, at its sole
cost, to cure or remove at any time prior to Closing (the “Cure Period”), unless
the parties otherwise agree, any Title Defects of which it has been advised by
Purchaser.

(c)
Remedies for Title Defects - Seller.

In the event that any Title Defect is not waived by Purchaser or cured on or
before Closing, Seller shall, at its sole election, elect to:
(i)
subject to the Individual Title Deductible and the Aggregate Title Deductible,
reduce the Purchase Price by an amount agreed upon ("Title Defect Amount")
pursuant to Section 3.5(e) or 3.5(f) by Purchaser and Seller as being the value
of such Title Defect, taking into consideration the Allocated Value of the
Property subject to such Title Defect, the portion of the Property subject to
such Title Defect and the legal effect of such Title Defect on the Property
affected thereby; provided, however, that the methodology, terms and conditions
of Section 3.5(f) shall control any such determination; or

(ii)
retain the entirety of the Property that is subject to such Title Defect,
together with all associated Assets, in which event the Purchase Price shall be
reduced by an amount equal to the Allocated Value of such Property;

(d)
Section 3.5(c) shall be the exclusive right and remedy of Purchaser with respect
to Title Defects asserted by Purchaser pursuant to Section 3.5.

(e)
The Title Defect Amount resulting from a Title Defect shall be the amount by
which the Allocated Value of the Title Defect Property affected by such Title
Defect is reduced as a result of the existence of such Title Defect and shall be
determined in accordance with the following methodology, terms and conditions:

(i)
if Purchaser and Seller agree on the Title Defect Amount, that amount shall be
the Title Defect Amount;


Page 7 of 19

--------------------------------------------------------------------------------



(ii)
if the Title Defect is a lien, encumbrance or other charge which is undisputed
and liquidated in amount, then the Title Defect Amount shall be the amount
necessary to be paid to remove the Title Defect from the Title Defect Property;

(iii)
if the Title Defect represents an obligation, encumbrance, burden or charge upon
or other defect in title to the Title Defect Property of a type not described in
subsections (i) or (ii) above, the Title Defect Amount shall be determined by
taking into account the Allocated Value of the Title Defect Property, the
portion of the Title Defect Property affected by the Title Defect, the legal
effect of the Title Defect, the potential economic effect of the Title Defect
over the life of the Title Defect Property, the values placed upon the Title
Defect by Purchaser and Seller and such other factors as are necessary to make a
proper evaluation; and

(iv)
notwithstanding anything to the contrary in this Article 3, the aggregate Title
Defect Amounts attributable to the effects of all Title Defects upon any Title
Defect Property shall not exceed the Allocated Value of the Title Defect
Property.

(f)
Seller and Purchaser shall attempt to agree on all Title Defect Amounts prior to
Closing.  If Seller and Purchaser are unable to agree by Closing, the Title
Defect Amounts in dispute shall be exclusively and finally resolved by
arbitration pursuant to this Section 3.5(f). There shall be a single arbitrator,
who shall be a title attorney with at least ten (10) years experience in oil and
gas titles involving properties in the regional area in which the Properties are
located, as selected by mutual agreement of Purchaser and Seller within fifteen
(15) Business Days after the end of the Cure Period, and absent such agreement,
by the Houston office of the American Arbitration Association (the “Title
Arbitrator”). The arbitration proceeding shall be held in Houston, Texas and
shall be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, to the extent such rules do not conflict with
the terms of this Section.  In making his determination, the Title Arbitrator
shall be bound by the rules set forth in Section 3.5(e) and may consider such
other matters as in the opinion of the Title Arbitrator are necessary or helpful
to make a proper determination.  Seller and Purchaser shall each bear its own
legal fees and other costs of presenting its case. Each party shall bear
one-half of the costs and expenses of the Title Arbitrator, including any costs
incurred by the Title Arbitrator that are attributable to third party
consultation.

(g)
Notwithstanding anything to the contrary, (i) in no event shall there be any
adjustments to the Purchase Price or other remedies provided by Seller for
individual Title Defects that do not exceed $50,000.00 (“Individual Title
Deductible”); and (ii) in no event shall there be any adjustments to the
Purchase Price or other remedies provided by Seller for Title Defects unless the
amount of all such Title Defects, in the aggregate, excluding any Title Defects
cured by Seller, exceeds a deductible in an amount equal to ten percent (10%) of
the value attributed to the leases in Exhibit A (“Aggregate Title Deductible”),
after which point Purchaser shall be entitled to adjustments to the Purchase
Price or other remedies only with respect to Title Defects in excess of such
Aggregate Title Deductible.



Section 3.6.Preference Rights and Transfer Requirements.
(a)
Purchaser’s purchase of the Assets is expressly subject to all validly existing
and applicable Preference Rights and Transfer Requirements.  “Preference Right”
means any right or agreement that enables any person or entity to purchase or
acquire any Asset or any interest therein or portion thereof as a result of or
in connection with the sale, assignment or other transfer of any Asset or any
interest therein or portion thereof as contemplated in this document.  “Transfer
Requirement” means any consent, approval, authorization or permit of, or filing
with or notification to, any person which is required to be obtained, made or
complied with for or in connection with any sale, assignment or transfer of any
Asset or any interest therein, other than any consent of, notice to, filing
with, or other action by governmental bodies in connection with the sale or
conveyance of oil and/or gas leases or interests therein or Surface Contracts or
interests therein, if they are not required prior to the assignment of such oil
and/or gas leases, Surface Contracts or interests or they are customarily
obtained subsequent to the sale or conveyance (including consents from state
agencies). To the knowledge of the officers of Seller, none of the Assets, or
any portion thereof, is subject to any Preference Right or Transfer Requirement
which may be applicable to the acquisition contemplated by this Agreement,
except for (i) Preference Rights and Transfer Requirements contained in
easements, rights-of-way or equipment leases and (ii) Preference Rights and
Transfer Requirements as are set forth on Exhibit E.  Within 10 Business Days of
execution of this Agreement, Seller shall initiate all procedures which in
Seller’s good faith judgment are reasonably required to comply with or obtain
the waiver of all Preference Rights and Transfer Requirements set forth in
Exhibit E with respect to the acquisition contemplated by this
Agreement.  Seller shall not be obligated to pay any consideration to (or incur
any cost or expense for the benefit of) the holder of any Preference Right or
Transfer Requirement in order to obtain the waiver thereof or compliance
therewith.


Page 8 of 19

--------------------------------------------------------------------------------



(b)
The portion of the Purchase Price to be allocated to any Asset or portion
thereof affected by a Preference Right (a “Preference Property”) shall be the
Allocated Value for the Property set forth in Exhibits A or B (as
appropriate).  If a Preference Property affects only a portion of a Property and
a portion of the Purchase Price has not been allocated specifically to such
portion of a Property in Exhibits A or B (as appropriate), then the portion of
the Purchase Price to be allocated to such Preference Property shall be
determined in a reasonable manner taking into account the net acreage (or net
acre feet, as appropriate) that the portion of such Property affected by such
Preference Property bears to the net acreage (or net acre feet, as appropriate)
in the entire Property.  Any Preference Property that is a Property shall
include a pro rata share of all of Seller’s right, title and interest in, to and
under all Contracts, Surface Contracts, Equipment, hydrocarbon production and
Records included in the Assets that are directly related or attributable to such
Preference Property.

(c)
If the holder of a Preference Right who has been offered a Preference Property
pursuant to Section 3.6(a) elects prior to Closing to purchase such Preference
Property in accordance with the terms of such Preference Right, and Seller and
Purchaser receive written notice of such election prior to the Closing, such
Preference Property will be eliminated from the Assets and the Purchase Price
shall be reduced by the portion of the Allocated Value of the Preference
Property pursuant to Section 3.6(b).  If the holder of a Preference Right who
has been offered a Preference Property or who has been requested to waive its
Preference Right pursuant to Section 3.6(a) does not elect to purchase such
Preference Property or waive such Preference Right with respect to the
acquisitions contemplated by this Agreement prior to the Closing and the time in
which the Preference Right may be exercised has not expired, such Preference
Property shall be conveyed to Purchaser at Closing subject to the rights, if
any, of the holder of such Preference Right.  In such event, Seller shall
continue its efforts to obtain the waiver of such Preference Rights to the
extent provided in Section 3.6(a) and Purchaser shall cooperate with such
efforts.  If the holder of a Preference Right elects to purchase a Preference
Property subject to its Preference Right and Closing has already occurred with
respect to such Preference Property, Purchaser shall be obligated to comply with
such Preference Right to the extent, if any, that the same remains valid and
enforceable with respect to this acquisition and Purchaser shall be entitled to
the consideration for the sale of such Preference Property from Purchaser to
such Preference Right holder.  If a Transfer Requirement that has been requested
prior to Closing has not been granted prior to Closing and the time in which to
respond has not expired (to the extent there is a time period to respond),
Purchaser shall have the option to: (i) delay the Closing until such Transfer
Requirement has been satisfied, or (ii) proceed to Closing, but with an
Adjustment to the Purchase Price by the Allocated Value of the Transfer
Requirement Property.  If Purchaser selects option (ii) in the previous
sentence, Seller shall continue commercial reasonable best efforts to obtain the
consent from the Transfer Requirement holder within a reasonable period of time
after Closing.  If such consent is obtained within a reasonable time after
Closing, Seller shall convey such property to Purchaser and the Purchaser shall
pay the amount of the corresponding Purchase Price Adjustment to Seller.

(d)
Purchaser acknowledges that Seller desires to sell all of the Assets and would
not have entered into this Agreement but for Purchaser’s agreement to purchase
all of the Assets as herein provided.  Accordingly, it is expressly understood
and agreed that Seller does not desire to sell any Preference Property unless
the sale of all of the Assets is consummated by the Closing in accordance with
the terms of this Agreement.  In furtherance of the foregoing, Seller’s
obligation hereunder to sell the Preference Properties to Purchaser is expressly
conditioned upon the consummation by the Closing of the sale of all of the
Assets in accordance with the terms of this Agreement, either by conveyance to
Purchaser or conveyance pursuant to an applicable Preference Right; provided
that, nothing herein is intended or shall operate to extend or apply any
Preference Right to any portion of the Assets which is not otherwise burdened
thereby.  Time is of the essence with respect to the parties’ agreement to
consummate the sale of the Assets by the Closing.


Page 9 of 19

--------------------------------------------------------------------------------



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER


Section 4.1  Generally.
(a)
Any representation “to the knowledge of Seller” or “to Seller’s knowledge” or
“to the knowledge of Purchaser” or “to Purchaser’s knowledge” is limited to
matters within the actual knowledge of (i) the respective land, legal,
accounting and health, safety and environmental managers of Seller or Purchaser
and (ii) the general manager responsible for the operations as the case may be.

(b)
Subject to the foregoing provisions of this Section 4.1, the disclaimers and
waivers contained in Sections 6.4 and 6.5 and the other terms and conditions of
this Agreement, Seller represents and warrants to Purchaser the matters set out
in Sections 4.2 through 4.8.  The representations and warranties of Seller set
forth herein shall terminate upon Closing.



Section 4.2 Existence and Qualification.
Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and is duly qualified to do business as
a foreign corporation  where the Assets are located, except where the failure to
so qualify would not have a material adverse effect.


Section 4.3  Power.
Seller has the corporate power to enter into and perform this Agreement and
consummate the transactions contemplated by this Agreement.


Section 4.4  Authorization and Enforceability.
The execution, delivery and performance of this Agreement, and the performance
of the transactions contemplated hereby, have been duly and validly authorized
by all necessary corporate action on the part of Seller. This Agreement has been
duly executed and delivered by Seller (and all documents required hereunder to
be executed and delivered by Seller at Closing will be duly executed and
delivered by Seller) and this Agreement constitutes, and at the Closing such
documents will constitute, the valid and binding obligations of Seller,
enforceable in accordance with their terms except as such enforceability may be
limited by applicable bankruptcy or other similar laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

Page 10 of 19

--------------------------------------------------------------------------------



Section 4.5  No Conflicts.
The execution, delivery and performance of this Agreement by Seller, and the
transactions contemplated by this Agreement will not (i) violate any provision
of the certificate of incorporation or bylaws of Seller, (ii) result in default
(with due notice or lapse of time or both) or the creation of any lien or
encumbrance or give rise to any right of termination, cancellation or
acceleration under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, license or agreement to which Seller is a party or which
affect the Assets, (iii) violate any judgment, order, ruling, or decree
applicable to Seller as a party in interest, (iv) violate any laws applicable to
Seller or any of the Assets, except for rights to consent by, required notices
to, and filings with or other actions by governmental bodies where the same are
not required prior to the assignment of oil and gas interests, or (v) require
any filing with, notification of or consent, approval or authorization of any
governmental body except any matters described in clauses (ii), (iii) or (iv)
above which would not have a material adverse effect.


Section 4.6  Condemnation.
To Seller’s knowledge, there is no actual or threatened taking (whether
permanent, temporary, whole or partial) of any part of the Properties by reason
of condemnation or the threat of condemnation.


Section 4.7  Bankruptcy.
There are no bankruptcy, reorganization, or similar arrangement proceedings
pending, being contemplated by or, to Seller’s knowledge, threatened against
Seller or any Affiliate.


Section 4.8  Investment Company.
Seller is not (a) an investment company or a company controlled by an investment
company within the meaning of the Investment Company Act of 1940, as amended or
(b) subject in any respect to the provisions of said act.


The representations and warranties of Seller set forth herein shall terminate
upon Closing.




ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER




Purchaser represents and warrants to Seller the following:


Section 5.1  Existence and Qualification.
Purchaser is a limited liability company organized, validly existing and in good
standing under the laws of the state of its formation; and Purchaser is duly
qualified to do business as a foreign entity in every jurisdiction in which it
is required to qualify in order to conduct its business except where the failure
to so qualify would not have a material adverse effect on Purchaser or its
properties; and Purchaser is duly qualified to do business as a foreign
corporation in the respective jurisdictions where the Assets to be transferred
to it are located.


Section 5.2  Power.
Purchaser has the company power to enter into and perform this Agreement and
consummate the transactions contemplated by this Agreement.   


Section 5.3  Authorization and Enforceability.
The execution, delivery and performance of this Agreement, and the performance
of the transaction contemplated hereby, have been duly and validly authorized by
all necessary company action on the part of Purchaser. This Agreement has been
duly executed and delivered by Purchaser (and all documents required hereunder
to be executed and delivered by Purchaser at Closing will be duly executed and
delivered by Purchaser) and this Agreement constitutes, and at the Closing such
documents will constitute, the valid and binding obligations of Purchaser,
enforceable in accordance with their terms except as such enforceability may be
limited by applicable bankruptcy or other similar laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

Page 11 of 19

--------------------------------------------------------------------------------



Section 5.4  No Conflicts.
The execution, delivery and performance of this Agreement by Purchaser, and
the  transactions contemplated by this Agreement will not (i) violate any
provision of the certificate of  incorporation or bylaws of Purchaser, (ii)
result in a material default (with due notice or lapse of time or both) or the
creation of any lien or encumbrance or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of
any note, bond, mortgage, indenture, license or agreement to which Purchaser is
a party, (iii) violate any judgment, order, ruling, or regulation applicable to
Purchaser as a party in interest, or (iv) violate any law, rule or decree
applicable to Purchaser or any of its assets, or (v) require any filing with,
notification of or consent, approval or authorization of any governmental body
or authority, except any matters described in clauses (ii), (iii), (iv) or (v)
above which would not have a material adverse effect on Purchaser.


Section 5.5  Financing.
Purchaser has sufficient cash, available lines of credit or other sources of
immediately available funds (in United States dollars) to enable it to pay the
Closing Payment to Seller at the Closing.


Section 5.6  Performance Assurances.
Purchaser has the authority and ability to provide financial and performance
assurances to Seller to enable Purchaser to meet the obligations contained in
this Agreement.


Section 5.7  SEC Disclosure.
Purchaser is acquiring the Assets for its own account for use in its trade or
business, and not with a view toward or for sale associated with any
distribution thereof, nor with any present intention of making a distribution
thereof within the meaning of the Securities Act of 1933, as amended and
applicable state securities laws.


Section 5.8  Bankruptcy.
There are no bankruptcy, reorganization or receivership proceedings pending
against, or, to Purchasers knowledge being contemplated by, or threatened
against Purchaser.


The representations and warranties of Purchaser set forth herein shall terminate
upon Closing.


ARTICLE VI
POST-CLOSING OBLIGATIONS; INDEMNIFICATION; RELEASE; DISCLAIMERS; AND WAIVERS


Section 6.1  Obligations.
Effective as of the Closing Date, Purchaser shall assume and hereby agrees to
fulfill, perform, pay and discharge (or cause to be fulfilled, performed, paid
or discharged) all of the obligations and liabilities of Seller, known or
unknown, with respect to the Assets, regardless of whether such obligations or
liabilities arose prior to, on or after the Effective Date, including but not
limited to obligations to (i) furnish makeup gas according to the terms of
applicable gas sales, gathering or transportation contracts, and to satisfy all
other gas balancing obligations, if any, (ii) pay working interests, royalties,
overriding royalties and other interests held in suspense, (iii) properly plug
and abandon any and all wells, including inactive wells or temporarily abandoned
wells, drilled on the Properties or otherwise pursuant to the Assets, (iv)
replug any well, wellbore, or previously plugged well on the Properties to the
extent required by governmental body, (v) dismantle, salvage and remove any
equipment, structures, materials, platforms, flowlines, and property of whatever
kind related to or associated with operations and activities conducted on the
Properties or otherwise pursuant to the Assets, (vi) clean up, restore and/or
remediate the premises covered by or related to the Assets in accordance with
applicable agreements and laws, and (vii) perform all obligations applicable to
or imposed on the lessee, owner, or operator under the Leasehold Interests and
related contracts, or as required by applicable laws (all of said obligations
and liabilities, subject to the exclusions below); provided, however, that
Purchaser does not accrue any rights or assume any obligations or liabilities of
Seller to the extent that they are attributable to or arise out of the Excluded
Assets; provided further, that this Section shall not affect Seller’s
responsibility under Section 1.3(b) for Property Costs incurred prior to the
Effective date or Seller’s responsibility to make purchase price adjustments, if
any, in accordance Section 2.4.

Page 12 of 19

--------------------------------------------------------------------------------



Section 6.2  Indemnities.
(a)
PURCHASER FURTHER AGREES TO DEFEND (INCLUDING BUT NOT LIMITED TO PAYMENT OF
REASONABLE ATTORNEYS’ FEES AND COSTS OF LITIGATION), INDEMNIFY AND HOLD HARMLESS
Seller from and against any and all demands, damages, debts, liabilities,
lawsuits, fines, penalties, liens, encumbrances, judgments, interest, causes of
action or claims for relief of any kind or character, known or unknown, at law
or in equity, in contract, in tort, under statute, or otherwise, (including but
not limited to those for property damage, personal injury, mental or emotional
distress, medical monitoring, or death [including loss of parental or spousal
consortium and wrongful death]), which any entity or individual ever had or now
has or may in the future have against Seller (collectively “Claims”) in any way
connected with, arising out of, or related in any manner to the Assets to the
extent such Claims arise after the Effective Date, including but not limited to:
(i) the failure, or alleged failure, to properly drill, complete, operate and
plug and abandon any wellbores, production related equipment and/or complete any
cleanup, reclamation or restoration of the surface and wellsite(s) as may be
required; (ii) the ownership, use or operation of the Assets, (iii) the
potential presence of NORM, asbestos and any other environmental contaminants or
pollutants which may be in, on, under or near the Assetsincluding releases of
materials into the environment or any other environmental condition arising from
the Assets,; and (iv) the personal injury, death or property damage of third
parties, Purchaser’s employees, its contractors and subcontractors and their
employees, or any of their invitees;  REGARDLESS OF WHETHER CAUSED BY THE SOLE
OR CONCURRENT NEGLIGENCE, FAULT, OMISSION, OR STRICT OR STATUTORY LIABILITY OF
SELLER, AND WHETHER CAUSED BY A PRE-EXISTING CONDITION, and regardless of
whether the law, rule, or judgment related to the Claim is in existence on the
Effective Date, but excluding any Claims arising out of Seller’s own gross
negligence or willful misconduct.



(b)
SELLER AGREES TO DEFEND (INCLUDING BUT NOT LIMITED TO PAYMENT OF REASONABLE
ATTORNEYS’ FEES AND COSTS OF LITIGATION), INDEMNIFY AND HOLD HARMLESS Purchaser
from and against any and all Claims in any way connected with, arising out of,
or related in any manner to the Assets, or the ownership, use or operation
thereof, to the extent such Claims arise before the Effective Date or relate to
the Excluded Assets (arising at any time); REGARDLESS OF WHETHER CAUSED BY THE
SOLE OR CONCURRENT NEGLIGENCE, FAULT, OMISSION, OR STRICT OR STATUTORY LIABILITY
OF PURCHASER, AND WHETHER CAUSED BY A PRE-EXISTING CONDITION, and regardless of
whether the law, rule, or judgment related to the Claim is in existence on the
Effective Date, but excluding any Claims arising out of Purchaser’s own gross
negligence or willful misconduct.


Page 13 of 19

--------------------------------------------------------------------------------



Section 6.3 Release.
PURCHASER HEREBY AGREES TO RELEASE, ACQUIT AND FOREVER DISCHARGE SELLER from any
and all Claims, in any way connected with, arising out of, or related in any
manner to (i) the Assets or (ii) any actions taken by or omitted to be taken by
Seller on, under, near, or connected to the Assets or regarding the operations
thereof, but excluding any Claims in connection with, arising out of, or related
in any manner to (i) the Excluded Assets, (ii) Property Costs incurred prior to
the Effective Date, or (iii) Seller’s responsibility to make purchase price
adjustments, if any, in accordance Section 2.4.


The foregoing release shall include, without limitation, any and all Claims
relating to or arising out of any alleged contamination, whether of land, soil,
subsoil, ambient air, surface water, and/or groundwater, watercourses, wetlands,
publicly owned treatment works, drains, sewer systems or septic systems on or
under or near the Assets. PURCHASER COVENANTS AND AGREES THAT IT WILL NOT
ATTEMPT TO AVOID THE EFFECT OF THIS RELEASE BY LATER ARGUING THAT AT THE TIME OF
THE RELEASE IT DID NOT FULLY APPRECIATE THE EXTENT OF CONTAMINATION, IF ANY, ON
THE ASSETS.


Section 6.4  Disclaimers.


(a)
EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH HEREIN OR IN THE CONVEYANCE
INSTRUMENTS TO BE DELIVERED BY SELLER TO PURCHASER HEREUNDER, (I) SELLER MAKES
NO REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (II) SELLER
EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION,
WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING)
TO PURCHASER OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR
REPRESENTATIVES.



(b)
EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE HEREIN OR IN THE CONVEYANCE
INSTRUMENTS TO BE DELIVERED BY SELLER TO PURCHASER HEREUNDER, AND WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO
ANY OF THE ASSETS, (II) THE QUANTITY, QUALITY OR  RECOVERABILITY OF PETROLEUM
SUBSTANCES IN OR FROM THE ASSETS, (III) ANY ESTIMATES OF THE VALUE OF THE ASSETS
OR FUTURE REVENUES GENERATED BY THE ASSETS, (IV) THE PRODUCTION OF HYDROCARBONS
FROM THE ASSETS, (V) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY,
DESIGN OR MARKETABILITY OF THE ASSETS, (VI) ANY OTHER MATERIALS OR INFORMATION
THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO PURCHASER OR ITS
AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS,  REPRESENTATIVES OR ADVISORS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
DISCUSSION OR PRESENTATION RELATING THERETO, AND FURTHER DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF FREEDOM FROM
PATENT OR TRADEMARK INFRINGEMENT, MERCHANTABILITY, FREEDOM FROM REDHIBITORY
VICES OR DEFECTS (INCLUDING THOSE CONTEMPLATED IN LOUISIANA CIVIL CODE ARTICLES
2475, AND 2520 THROUGH 2548), FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS OF ANY EQUIPMENT IT BEING EXPRESSLY UNDERSTOOD
AND AGREED BY THE PARTIES HERETO THAT PURCHASER SHALL BE DEEMED TO BE OBTAINING
THE ASSETS IN THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND
“WHERE IS” WITH ALL FAULTS AND THAT PURCHASER HAS MADE OR CAUSED TO BE  MADE
SUCH INSPECTIONS AS PURCHASER DEEMS APPROPRIATE.


Page 14 of 19

--------------------------------------------------------------------------------



(c)
SELLER HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY
MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, ENVIRONMENTAL
LIABILITIES, THE RELEASE OF MATERIALS INTO THE ENVIRONMENT OR THE PROTECTION OF
HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER
ENVIRONMENTAL CONDITION OF THE ASSETS, AND NOTHING IN THIS AGREEMENT OR
OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY, AND PURCHASER
SHALL BE DEEMED TO BE TAKING THE ASSETS “AS IS” AND “WHERE IS” FOR PURPOSES OF
THEIR ENVIRONMENTAL CONDITION.



Section 6.5  Waivers.


Section 6.5.1  Waiver of Trade Practices Acts.


(a)
It is the intention of the parties that Purchaser's rights and remedies with
respect to this transaction and with respect to all acts or practices of Seller,
past, present or future, in connection with this transaction shall be governed
by legal principles other than the Texas Deceptive Trade Practices--Consumer
Protection Act, Tex. Bus. & Com. Code Ann. § 17.41 et seq. (the "DTPA") or the
Louisiana unfair trade practices and consumer protection law, La. R.S. 51:1402,
et seq. (the “UTPCPL”).  As such, Purchaser hereby waives the applicability of
the DTPA and the UTPCPL to this transaction and any and all duties, rights or
remedies that might be imposed by the DTPA and/or the UTPCPL, whether such
duties, rights and remedies are applied directly by the DTPA or the UTPCPL
itself or indirectly in connection with other statutes; provided, however,
Purchaser does not waive § 17.555 of the DTPA.  Purchaser acknowledges,
represents and warrants that it is purchasing the goods and/or services covered
by this Agreement for commercial or business use;; that it has knowledge and
experience in financial and business matters that enable it to evaluate the
merits and risks of a transaction such as this; and that it is not in a
significantly disparate bargaining position with Seller.

(b)
Purchaser expressly recognizes that the price for which Seller has agreed to
perform its obligations under this Agreement has been predicated upon the
inapplicability of the DTPA and the UTPCPL and this waiver of the DTPA and the
UTPCPL.  Purchaser further recognizes that Seller, in determining to proceed
with the entering into of this Agreement, has expressly relied on this waiver
and the inapplicability of the DTPA and the UTPCPL.



Section 6.5.2  Redhibition Waiver.
Purchaser waives all rights in redhibition pursuant to Louisiana Civil Code
Articles 2475 and 2520 through 2548, and acknowledges that this express waiver
shall be considered a material and integral part of this sale and the
consideration thereof.  Purchaser acknowledges that this waiver has been brought
to its attention and has been explained in detail and that Purchaser has
voluntarily and knowingly consented to this waiver of warranty of fitness and
warranty against redhibitory vices and defects for the Assets.


Section 6.5.3  UTPCPL Waiver.
To the extent applicable to the Properties or any portion thereof, Purchaser
hereby waives the provisions of the Louisiana unfair trade practices and
consumer protection law (La. R.S. 51:1402, et seq.).  Purchaser warrants and
represents that it:  (i) is experienced and knowledgeable  with respect to the
oil and gas industry generally and with transactions of this type
specifically;(ii) possesses ample knowledge, experience and expertise to
evaluate independently the merits and risks of the transactions herein
contemplated; and (iii) is not in a significantly disparate bargaining position.

Page 15 of 19

--------------------------------------------------------------------------------



ARTICLE VII
CLOSING


Section 7.1.  Time and Place of Closing
Unless otherwise agreed to in writing by Seller and Purchaser, consummation of
the acquisition contemplated by this Agreement (the “Closing”) shall take place
at the offices of Seller located at 1201 Lake Robbins Drive, The Woodlands,
Texas, at 10:00 a.m., central standard time, on September 12, 2007 (the “Closing
Date”) or if all conditions to Closing have not yet been satisfied or waived, as
soon thereafter as such conditions have been satisfied or waived, subject to the
rights of the parties under Section 7.2; provided, however that neither
Purchaser nor Seller shall  be under any obligation to close the acquisition
contemplated herein if the adjustment to the Purchase Price on account of the
sum of (i) all Title Defect Amounts for Title Defects determined under Section
3.5(e) prior to the Closing, (ii) all outstanding Preference Rights under
Section 3.6(c), and (iii) the value of any casualty losses on the Assets
incurred between the Effective Date and the Closing Date, is greater than ten
percent (10%) of the unadjusted Purchase Price.


Section 7.2.  Failure to Close.
The acquisition must close no later than September 28, 2007, subject to Section
7.1, unless the parties mutually agree to an extension of such date.  Failure to
close the acquisition on or before September 28, 2007 will result in the
termination of this Agreement, at which time neither Purchase nor Seller shall
have any further obligations or liability to one another or any other third
party under this Agreement.


Section 7.3.  Actions to be Taken at Closing.
At the Closing, (i) Purchaser will wire transfer the Closing Payment to Seller;
and (ii) both parties will execute the following documents, after adjusting the
exhibits attached thereto to reflect any Assets excluded from the acquisition in
accordance with Sections 3.5(c) (ii) and 3.6(c), in sufficient duplicate
originals to allow for recording in all jurisdictions and offices: the
Assignment and Bill of Sale (“Assignments”) attached hereto as Exhibits F,


Section 7.4  Effect of Termination.
If this Agreement is terminated, this Agreement shall become void and of no
further force or effect (except for the provisions of Sections 6.4, 6.5, 8.7,
8.8, 8.9 and 8.10 of this Agreement all of which shall continue in full force
and effect) and Seller shall be free immediately to enjoy all rights of
ownership of the Assets and to sell, transfer, encumber or otherwise dispose of
the Assets to any party without any restriction under this Agreement.




ARTICLE VIII
OTHER PROVISIONS


Section 8.1.  Delivery of Records.
Following Closing, but in no event later than thirty (30) Business Days
following Closing, Seller, at Seller’s cost, shall deliver the Records to
Purchaser.


Section 8.2.  Recording and Filing of Assignments.
As soon as practicable after Closing, Purchaser shall (i) record the Assignments
in the appropriate counties, and (ii) all other assignment documents and other
state and federal transfer documents required to effectuate the transfer of the
Assets.  Purchaser further agrees promptly after Closing to take all other
actions reasonably required of it by federal or state agencies having
jurisdiction to obtain all requisite regulatory approvals with respect to this
acquisition, and to use its reasonable commercial efforts to obtain the approval
by such federal or state agencies, as applicable, of Seller’s assignment
documents requiring federal or state approval in order for Purchaser to be
recognized by the federal or state agencies as the owner of the Assets.  As soon
as they are available, Purchaser shall promptly provide Seller with recorded
copies of the Assignments and other state and federal transfer documents.

Page 16 of 19

--------------------------------------------------------------------------------



Section 8.3.  Assignment.
No party shall assign all or any part of this Agreement, nor shall any party
assign or delegate any of its rights or duties hereunder, without the prior
written consent of the other party and any assignment or delegation made without
such consent shall be void.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


Section 8.4.  Amendment.
This Agreement may be amended or modified only by an agreement in writing
executed by both parties.  No waiver of any right under this Agreement shall be
binding unless executed in writing by the party to be bound thereby.


Section 8.5  Further Assurances.
After Closing, Seller and Purchaser each agrees to take such further actions and
to execute, acknowledge and deliver all such further documents as are reasonably
requested by the other party for carrying out the purposes of this Agreement or
of any document delivered pursuant to this Agreement.


Section 8.6  Governing Law and Venue.
This Agreement and the legal relations between the parties shall be governed by
and construed in accordance with the laws of the State of Texas without regard
to principles of conflicts of laws otherwise applicable to such determinations.


Section 8.7  No Third-Party Beneficiaries.
Nothing in this Agreement shall entitle any person other than Purchaser and
Seller to any Claims, remedy or right of any kind.


Section 8.8  Limitation on Damages.
Notwithstanding any other provision contained elsewhere in this Agreement to the
contrary, the parties acknowledge that this Agreement does not authorize one
party to sue for or collect from the other party its own punitive damages, or
its own consequential or indirect damages in connection with this Agreement and
the transactions contemplated hereby and each party expressly waives for itself
and on behalf of its affiliates, any and all Claims it may have against the
other party for its own such damages in connection with this Agreement and the
transactions contemplated hereby.


Section 8.9  Not to be Construed Against Drafter.
Each party has had an adequate opportunity to review each and every provision of
this Agreement and to submit the same to legal counsel for review and
advice.  Based on the foregoing, the rule of construction, if any, that a
contract be construed against the drafter shall not apply to interpretation or
construction of this Agreement.


Section 8.10  No Partnership.
This Agreement shall not be construed to create a partnership, principal/agency
relationship or other relationship among the parties comprising the Purchaser
such that one party would be liable for the actions or omissions of another
party.  The obligations under this Agreement of the parties comprising the
Purchaser shall be several and not joint or collective.


Section 8.11  Operation of the Assets
The parties agree to enter into a Transition Agreeement substantially in the
form attached as Exhibit G.

Page 17 of 19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been signed by each of the parties hereto
on the date first above written.






SELLER:
PURCHASER:
ANADARKO PETROLEUM CORPORATION
IGNIS LOUISIANA SALT BASIN, LLC



/s/ James L. Newcomb
 
/s/ Michael P. Piazza
By:
James L. Newcomb
 
By:
Michael P. Piazza
Title:
Agent and Attorney-in-Fact
 
Title:
President and CEO

 
Page 18 of 19

--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES


EXHIBIT A
LEASEHOLD INTERESTS
EXHIBIT B
WELLS AND UNITS
EXHIBIT C
CONTRACTS
EXHIBIT D
SURFACE AGREEMENTS
EXHIBIT E
PREFERENCE RIGHTS AND TRANSFER REQUIREMENTS
EXHIBIT F
ASSIGNMENTS
EXHIBIT G
Transition Agreement



 
Page 19 of 19

--------------------------------------------------------------------------------